--------------------------------------------------------------------------------

Exhibit 10.6

AGREEMENT AND GENERAL RELEASE


This Agreement and General Release (“Agreement”) is entered into by and between
uVuMobile, Inc., a Delaware corporation (“uVuMobile”) and Scott Hughes
(“Employee”) (uVuMobile and Employee are collectively referred to as the
“Parties”) and is effective as of the date of execution by both parties (the
“Effective Date”).


RECITALS
WHEREAS, Employee previously entered into an employment agreement with
SmartVideo Technologies, Inc. (“SVT”) (the “Prior Agreement”); and
 
WHEREAS, the Prior Agreement provided Employee with certain rights and
obligations with respect to his employment with SVT; and
 
WHEREAS, Employee desires to terminate the Prior Agreement and to waive all
rights and obligations under the Prior Agreement and otherwise against SVT,
uVuMobile and related entities;
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth herein, it is agreed:
 
AGREEMENT


1.      Consideration provided by uVuMobile:  In exchange for the promises and
Agreements of Employee hereunder, uVuMobile hereby agrees to provide Employee
with a gross severance payment of $50,000 (the “Severance Payment”), subject to
withholding of all applicable local, state and federal taxes and subject to the
Company receiving financing in the amount of $1 million in actual funds received
and deposited (the “Financing Commitment). The Severance payment shall be
payable in the following installments: (a) $25,000 payable by the Close of
Business on the day following the Financing Commitment: (b) the balance payable
in five equal monthly installments of $5,000 with the first monthly installment
being paid on the 15th day of the month following the Financial Commitment: (c)
and upon receipt of a fully executed version of this Agreement, the Company
shall grant stock options to acquire 1,000,000 shares of uVuMobile’s common
stock (each an “Option” and collectively the “Options”), 500,000 Options shall
immediately vest and the remaining 500,000 shall vest over 12 months under such
terms and conditions as provided for under the Company’s stock option plan.  The
stock options shall be priced on the date of the grant and be immediately
exercisable for 15 months following the grant notwithstanding anything to the
contrary in the Company’s Stock Incentive Plan.  Provided, however, that if the
Company does not receive the Financing commitment within three (3) months from
the date of execution, this Agreement in its entirety shall be null and void.


2.      Release by Employee: In consideration of the consideration provided in
Paragraph 1 above, Employee agrees that the Prior Agreement is hereby terminated
and shall no longer be of any force or effect.  All rights and obligations owing
to Employee under the Prior Agreement are hereby fully and forever released and
discharged by Employee.  In addition, Employee fully, finally and forever
releases and discharges uVuMobile, SVT, and each of their employees, agents,
directors, officers, insurers, attorneys, successors, predecessors and
assigns from any and all known claims, demands, actions, causes of action,
rights, obligations, liabilities, debts, suits, damages, attorneys' fees, costs,
expenses, and losses of every kind and nature whatsoever, whether in law or in
equity, whether in contract, tort, or otherwise, including, but not limited to,
consequential and incidental damages, whether now existing, previously existing,
or existing in the future, and including, but not limited to, any claim to
recover salary, benefit or other amounts pursuant to the Prior Agreement and/or
pursuant to any benefit plan or program referenced in the Prior Agreement.


 
 

--------------------------------------------------------------------------------

 
 
3.      Release by Company: In consideration of the Hughes’s forfeiture of
certain of her severance obligations and other good and valuable consideration
given herein, Company hereby releases, acquits, withdraws, retracts and forever
discharges any and all claims, manner of actions, causes of action (in law or in
equity), suits, judgments, debts, liens, contracts, agreements, promises,
liabilities, demands, damages, losses, costs, expenses or disputes, known or
unknown, fixed or contingent, directly or indirectly, personally or in a
representative capacity, against Hughes by reason of any act, omission, matter,
cause or thing whatsoever, from the beginning of time up to and including the
date of execution of this Agreement to the extent that such a release is
permitted as a matter of law.  This general release includes, but is not limited
to, all claims, manner of actions, causes of action (in law or in equity), suits
or requests for attorneys’ fees and/or costs under the Employee Retirement
Income Security Act of 1974; Title VII of the Civil Rights Act of 1964 as
amended; the Americans with Disabilities Act; the Rehabilitation Act of 1973;
the Family and Medical Leave Act; the anti-retaliation provisions of the Fair
Labor Standards Act; the Equal Pay Act; the Pregnancy Discrimination Act; the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”); the Occupational
Safety and Health Act; the National Labor Relations Act; legal
malpractice,  42 U.S.C. §§ 1981 through 1988; any federal, state or local law
regarding retaliation for protected activity or interference with protected
rights; and any state or local law, including but not limited to the Georgia
AIDS Confidentiality Act; Georgia’s Law Regarding Equal Pay, O.C.G.A. § 34-5-1
etseq.; the Georgia Equal Employment for Persons with Disabilities Code;  the
Georgia Constitution; and all claims under Georgia public policy or common law
including, but not limited to, common law claims of outrageous conduct,
intentional or negligent infliction of emotional distress, negligent hiring,
breach of contract, breach of the covenant of good faith and fair dealing,
promissory estoppel, negligence, wrongful termination of employment,
interference with employment relationship, civil rights, fraud and deceit and
all other claims of any type or nature, including all claims for damages, wages,
compensation, vacation, reinstatement, medical expenses, punitive damages, and
claims for attorneys’ fees.  The Company and Hughes intend that this release
shall discharge all claims against Hughes to the full and maximum extent
permitted by law.  Company and Hughes further agree that to the extent that
federal law prohibits the waiving of certain claims as a matter of law, this
Agreement is not intended to waive any such claims.


4.      Assignment:  Employee represents and warrants that Employee has not
assigned or otherwise transferred or subrogated any interest in any claim being
released hereunder.


5.      No Admission of Liability:  This Agreement is made as a compromise of
disputed claim or claims and does not constitute an admission of liability or
other obligation on the part of any of the Parties.


6.      Representation By Counsel:  The execution of this Agreement by each
Party is free and voluntary.  The Parties each warrant that they have either
been represented by, or had an opportunity to consult with, counsel.  No promise
or inducement to enter into this Agreement, except as expressly stated herein,
is made by or to any Party.  This Agreement contains the entire agreement
between the Parties hereto and the terms hereof supersede all prior discussion.


 
 

--------------------------------------------------------------------------------

 
 
7.      Modifiability:  This Agreement may not be amended except by a writing
signed by the Party against whom enforcement of such amendment is sought.


8.      Authorization:  Each Party has read this Agreement and understands the
contents hereof.  Each person executing this Agreement on behalf of an entity is
empowered to do so and thereby binds such entity.


9.      Severance:  If any provision of this Agreement is held to be illegal or
invalid by a court of competent jurisdiction, such provisions shall be severed
or deleted and neither that provision, nor its severance and deletion, will
affect the validity of the remaining provisions.  Any illegal or invalid
provision shall be reconstrued and limited so as to be valid to the fullest
extent permitted by applicable law and shall only be treated as illegal or
invalid to the extent it is broader than so permitted.


10.     Counterparts:  This Agreement may be executed in counterparts and when
each Party has signed and delivered at least one counterpart, each counterpart
will be deemed an original and, when taken together with the other signed
counterparts, will constitute one agreement which will be binding upon and
effective as to all Parties.  Facsimile signatures are acceptable.


11.      Specific Performance; Attorney’s Fees:  This Agreement may be
specifically enforced, and injunctive relief may be granted, without the posting
of a bond, to prevent a breach of the Agreement since there is no adequate
remedy at law.  The prevailing party in any proceeding brought to enforce this
agreement shall be entitled to an award of its reasonable costs and expenses,
including, without limitation, attorneys’ fees.  Nothing contained herein shall
prevent either party hereto from seeking to enforce its rights for a breach of
this Agreement.


Executed on the dates indicated below.


UVUMOBILE™, INC.
   
SCOTT HUGHES
                       
By:
  /s/ William J. Loughman
 
By:
  /s/ Scott Hughes
   
William J. Loughman
   
Scott Hughes
                         
Its:
  Interim CEO, President and CFO
 
Its:
  Chief Technology Officer
   
DATED: November 1, 2007
   
DATED: November 4, 2007
 

 
 

--------------------------------------------------------------------------------